Title: To George Washington from Tobias Lear, 29 May 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia May 29th 1791.

I had the honor, yesterday, to receive your letter of the 13th Instant, with its enclosures, from Savannah. It gives every body great pleasure to hear that you have reached the southern extremity of your journey without any interruption to your health, and their united prayers are offered up for as happy a return.
Since the time that I knew you must have reached Charleston, I have directed my letters to Petersburg, with a request to the Postmaster there to forward them, by a safe conveyance, to Taylor’s ferry, which Mr Jefferson informed me you would cross on your return, and between which place & Petersburg there was a constant communication. To this place my three last letters have been directed.
At the request of the Secretary of the Treasury, I have filled up & delivered to him two of the blank Commissions which you left with me—One with the name of John Whitaker as Inspector of the Revenue for Survey No. 4 in the District of North Carolina—and one with the name of Joseph McDowell, the elder, as Inspector of the Revenue for Survey No. 5 in the same District. The Secretary at the same time wished to be furnished with a Commission for William Cooke, as Master of a Revenue Cutter in the service of the United States; but as you had not signed any of that description before your departure it was not in my power to comply with his request. He observed that no inconvenience could arise from not having this Commission before your return—as it was not probable that the Cutter which Captn

Cooke is to Command will be in readiness till some time after that period.
In consequence of Representations made by the Attorney General & myself, the Trustees of the College have undertaken to investigate thoroughly the mode in which the boys are instructed in the Schools & every circumstance attending them. A Committee of that body have, for several days past, been employed in the examination of the Schools &ca. They have expressed themselves, as I understand, obliged to us for making those representations, and they trust that such a reformation will take place as to render any future complaints unnecessary. Altho I have been informed through one Channel that the Trustees say they are thankful for our representations; yet I have been told by others that they are not pleased with my meddling with the business, and consider it as an unjustifiable liberty which I have taken. However, I feel perfectly easy about the matter, knowing that I had just cause & sufficient authority for my complaints—and being certain that many things will be found in that system which require correction.
Our family affairs seem to go on pretty smoothly under the administration of Fraunces & Mrs Emerson. I flatter myself they will both conduct well & meet approbation. Some attempts have been made to overthrow their authority; but a steady & resolute conduct, particularly on the part of Mrs Emerson, rendered these attempts abortive. She has, however, been told by them, upon expressing her disapprobation of some parts of their Conduct, that if she found cause to disapprove now, she must expect much greater cause on your return, when all the Servants would be together, for that they were not accustomed to have a person to preach to them or inspect their conduct in the house.
Mrs Lear thanks you very gratefully for your kind remembrance of herself & our little boy—I am happy to inform you that they are both in good health. She joins with mine, sentiments of respectful attachment and sincere prayers for your health & happiness. I have the honor to be, with the highest respect, Sir, Your Obliged & grateful Servt

Tobias Lear.

